EXHIBIT 10.65

MORGAN KEEGAN & COMPANY

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

Article 1. Plan Establishment and Purpose

 

1.1 Background of Plan. Morgan Keegan & Company, successor to Morgan Keegan,
Inc. for purposes of this plan (the “Company”) established, effective January 1,
2000, a deferred compensation plan that is now known as the Morgan Keegan &
Company Deferred Compensation Plan (the “Plan”). The Plan became effective for
Base Salary earned in 2000 and thereafter, and Incentive Awards earned in 2000
and thereafter. The Plan was most recently amended effective as of July 1, 2001,
except as specifically provided otherwise (the “Prior Plan”). Effective as of
January 1, 2009, the Prior Plan is amended and restated as set forth in this
document to comply with Section 409A of the Code and for certain other purposes.
Amounts earned and vested as of December 31, 2004 under the Prior Plan
(“Grandfathered Amounts”) shall, except as otherwise expressly stated herein,
remain subject to the terms and conditions of the Prior Plan. Amounts earned and
vested under this Plan or the Prior Plan after December 31, 2004
(“Nongrandfathered Amounts”) shall be subject to the terms and conditions of
this Plan as hereby amended and restated.

 

1.2 Status of Plan. The Plan is intended to be an unfunded plan under the
Internal Revenue Code of 1986, as amended, although the Company may establish a
trust under Revenue Procedure 92-64 to provide benefits under the Plan, as
described in Article 13.

 

1.3 Purpose. The purpose of the Plan is to permit Participants to defer Base
Salary and Incentive Awards they receive from the Company and to further align
the objectives of key employees with the interests of the Company’s
shareholders.

 

1.4 Interpretation. The Plan is intended to comply with § 409A, and any
ambiguity hereunder shall be interpreted in such a way as to comply, to the
extent necessary, with § 409A or to qualify for an exemption from § 409A.

Article 2. Definitions

 

2.1 Definitions. The following terms shall have their respective meanings set
forth below:

“§ 409A” means Section 409A of the Code and shall include any amendments thereto
or successor provisions as well as any applicable current and future
regulations, rulings, IRS notices and other binding legal authority interpreting
or modifying the legal requirements under Section 409A.

“Account” means the account established on behalf of the Participant pursuant to
Section 5.9.



--------------------------------------------------------------------------------

“Base Salary” means, with respect to a Participant, cash base salary payable by
the Company to the Participant for service with the Company. Notwithstanding any
provision in this Plan to the contrary, Base Salary shall not include bonuses or
other incentive awards, but shall include any amount which would have been
included in cash base salary but for the Participant’s election to defer payment
of such amount under any provision of the Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means Regions Financial Corporation Benefits Management Committee.

“Common Stock” means the common stock of Morgan Keegan, Inc. until March 31,
2001, as of which date “Common Stock” means the common stock of Regions
Financial Corporation.

“Company” means Morgan Keegan & Company.

“Compensation” means a Participant’s Base Salary and Incentive Award with
respect to a given Plan Year.

“Compensation Conversion Date” means (i) with respect to an Incentive Award, the
date as of which the value of such Incentive Award is calculated and payable;
and (ii) with respect to Base Salary, the date as of which the Base Salary is
payable.

“Controlled Group” means the Company and any other business entity (including
any parent company, subsidiary or sister company) that is aggregated with the
Company under Sections 414(b), (c), (m) or (o) of the Code.

“Deferral Election” means an annual, irrevocable written election, made in
accordance with Section 5.1(b) on the form provided by the Committee, to defer
the receipt of a stipulated amount of: (i) Incentive Awards (“Incentive Award
Deferral Election”); and/or (ii) Base Salary, subject to the provisions of
Sections 5.1 and 5.2 (“Base Salary Deferral Election”).

“Deferred Amount Shares” has the meaning assigned in Section 5.3.

“Disability” means a disability for which the Participant has qualified for and
is receiving benefits under a long term disability plan sponsored by the
Controlled Group for the benefit of employees of the Company.

“Dividend” means the dividend paid on a share of Common Stock for the relevant
period ending on the Dividend Date.

 

Page 2



--------------------------------------------------------------------------------

“Dividend Date” means the date on which a dividend is paid on a share of Common
Stock for the relevant period.

“Fair Market Value” means, on any date, (i) if the Common Stock is listed on a
securities exchange or is traded over the NASDAQ National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, or (ii) if the Common Stock is not
listed on a securities exchange or traded over the NASDAQ National Market, the
mean between the bid and offered prices as quoted by NASDAQ for such date;
provided, however, that if it is determined that the fair market value is not
properly reflected by such NASDAQ quotations, Fair Market Value will be
determined by such other method as the Committee determines in good faith to be
reasonable.

“Forfeiture Period” means, with respect to any Matching Contribution, the period
of time designated by the Committee which follows the last day of the Plan Year
as of which the Matching Contribution is initially credited to a Participant’s
Account.

“Grandfathered Amount” means any benefit hereunder that was earned and no longer
subject to a substantial risk of forfeiture on or before December 31, 2004,
provided however that if there is a material modification with respect to a
Grandfathered Amount that causes it to become subject to § 409A, such amount
shall be a Nongrandfathered Amount.

“Incentive Award” means, with respect to a Participant, the annual incentive
bonus earned by the Participant.

“Matching Contribution” has the meaning assigned in Section 5.5 and shall
include any Matching Contributions made in cash, in Matching Contribution
Shares, or otherwise.

“Matching Contribution Shares” has the meaning assigned in Section 5.5.

“Nongrandfathered Amount” means any benefit hereunder that is not a
Grandfathered Amount.

“Normal Retirement Date” means the date on which a Participant reaches age
sixty-five (65) while in the employment of the Controlled Group.

“Participant” means any individual designated to participate in the Plan
pursuant to Section 4.1.

“Performance Shares” means the number of shares determined in accordance with
Sections 5.3 and 5.5 (as the case may be), and shall in the aggregate equal the
number of Deferred Amount Shares and Matching Contribution Shares, if any,
computed with

respect to an Incentive Award or Base Salary deferral, in accordance with
Sections 5.3 and 5.5 (as the case may be).

 

Page 3



--------------------------------------------------------------------------------

“Plan” means the Morgan Keegan & Company Deferred Compensation Plan.

“Plan Year” means the calendar year.

“Separation from Service” shall mean a separation from service as defined in §
409A.

“Specified Employee” means a ‘specified employee’ as defined in § 409A and shall
be determined in accordance with Regions’ general policy for determining
specified employees under § 409A, as such policy may be amended from time to
time.

 

2.2 Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender when used in the Plan shall include the feminine gender,
the singular shall include the plural, and the plural shall include the
singular.

Article 3. Administration

 

3.1 Administration. The Committee shall have the exclusive responsibility for
the general administration of the Plan (including Grandfathered Amounts)
according to the terms and provisions of the Plan and shall have all the powers
necessary to accomplish these purposes, including but not by way of limitation,
the right, power and authority:

 

  (a) To make rules and regulations for the administration of the Plan;

 

  (b) To construe all terms, provisions, conditions, and limitations of the
Plan;

 

  (c) To correct any defects, supply any omissions or reconcile any
inconsistencies that may appear in the Plan in the manner and to the extent
deemed expedient;

 

  (d) To determine all controversies relating to the administration of the Plan,
including but not limited to differences of opinion which may arise between the
Company or the Committee and a Participant; and

 

  (e) To resolve any questions necessary to promote the uniform administration
of the Plan.

 

3.2 Committee’s Discretion. The Committee, in exercising any power or authority
granted under this Plan, or in making any determination under this Plan, shall
perform or refrain from performing those acts in its sole and absolute
discretion and judgment. Any decision made by the Committee, or any refraining
to act or any act taken by the Committee, in good faith shall be final and
binding on all parties. Except where the provisions of the Plan specifically
grant the Committee the right to exercise discretion, the Committee shall be
bound by the terms of the Plan.

 

Page 4



--------------------------------------------------------------------------------

3.3 Liability and Indemnity of Committee. The members of the Committee shall not
be liable for any act done or any determination made in good faith. The Company
shall, to the fullest extent permitted by law, indemnify and hold the members of
the Committee harmless from any and all claims, causes of action, damages and
expenses (including reasonable attorneys’ fees and expenses) incurred by the
members of the Committee in connection with or otherwise related to his or her
service in such capacity.

 

3.4 Nature of Interest. The granting of rights to Participants under the
provisions of the Plan represents only a contracted right to receive deferred
compensation. Accordingly, the Plan grants no right to, or interest in, either
express or implied, any equity position or ownership in Regions Financial
Corporation.

Article 4. Eligibility and Participation

 

4.1 Eligibility and Participation.

 

  (a) First Plan Year. For the Plan Year beginning January 1, 2000 (the “Initial
Plan Year”), employees eligible to participate in the Plan include those
executive officers and broker/employees of the Company whose anticipated
Compensation for the Initial Plan Year will meet or exceed the limit on
compensation set forth in Section 401(a)(17) of the Code and whose prior year
elective deferrals into the 401(k) plan sponsored by the Company were selected
by the Participant to be the maximum amount permitted for such year by the Code,
regardless of whether the actual amount of elective deferrals for such
Participant was limited as a result of the application of the non-discrimination
testing rules that apply to 401(k) plans and elective deferrals.

 

  (b) Subsequent Plan Years. For each Plan Year commencing after the Initial
Plan Year, employees eligible to participate in the Plan include (i) executive
officers and broker/employees of the Company who were eligible to participate in
the Plan in any prior Plan Year and who actually participated in the Plan in any
prior Plan Year; and (ii) executive officers and broker/employees of the Company
who have not been eligible to participate in the Plan in any prior Plan Year in
accordance with this Section 4.1, whose anticipated Compensation for the
applicable Plan Year will meet or exceed $180,000 (the “Compensation Minimum”).
The Committee retains the discretion to modify the Compensation Minimum provided
in this Section 4.1(b) for future Plan Years.

 

  (c) Committee Discretion. Notwithstanding the provisions of subsections
(a) and (b) of this Section, the Committee retains the discretion to determine
whether an individual executive or broker/employee shall be permitted to
participate, or continue to participate, in the Plan. Any revocation of
eligibility shall have no effect on a Participant’s current year Deferral
Elections which are irrevocable upon the commencement of such calendar year.

 

Page 5



--------------------------------------------------------------------------------

  (d) Duration of Participation. A Participant shall continue to be a
Participant until the date the Participant is no longer entitled to a benefit
under this Plan. However, the Committee may, in its sole and absolute
discretion, determine that a Participant will cease to be eligible to make
subsequent year Base Salary or Bonus Deferral Elections as provided in
Subsection (c) above.

Article 5. Deferrals and Performance Shares

 

5.1 Voluntary Deferral of Incentive Award or Base Salary.

 

  (a) Deferral Election. A Participant may make an annual, irrevocable election
in a Deferral Election to defer any portion of an Incentive Award or Base Salary
payable with respect to a Plan Year in accordance with this Section 5.1.
Notwithstanding the preceding sentence, the Deferral Election (i) shall apply
only to Base Salary and Incentive Awards that, in the aggregate, exceed the
Compensation Minimum, and (ii) shall not exceed ninety percent (90%) of a
Participant’s Compensation that would otherwise be payable in cash to the
Participant absent the Participant’s Deferral Election.

 

  (b) Timing of Deferral Election. The Committee, in the exercise of its
discretion, may decide with respect to each Plan Year whether to offer eligible
executives or broker/employees the option of making a Base Salary Deferral
Election and/or an Incentive Award Deferral Election. The Participant shall make
this election on a form prescribed by the Committee, and such completed form
shall be returned to the appropriate individual in Human Resources and available
to the Committee. For each Plan Year with respect to which Deferral Elections
are permitted, the following procedures shall apply:

 

  (i) First Year of Participation. An executive or broker/employee shall have
thirty (30) days following the date the executive or broker/employee first
becomes eligible to participate in this Plan in which to execute and deliver to
the Committee a Base Salary Deferral Election and/or an Incentive Award Deferral
Election by which he or she elects to defer a stipulated percentage of Base
Salary or Incentive Award to be earned during the portion of the Plan Year
remaining after the Base Salary Deferral Election and/or Incentive Award
Deferral Election is made and which, but for such deferral election, would be
paid to the Participant. If an employee is already eligible to participate in a
different defined compensation plan of the same type as determined under the
plan aggregation rules in Treasury Regulation 1.409A-1(c)(2), the employee shall
not be eligible to make a Base Salary Deferral Election or an Incentive Award
Deferral Election until the next Plan Year in accordance with subparagraph
(ii) below.

 

  (ii)

Subsequent Years of Participation. Unless a longer period authorized under
paragraph (i) above applies, an eligible executive or broker/employee

 

Page 6



--------------------------------------------------------------------------------

 

shall have until December 31 of each Plan Year to execute and deliver to the
Committee a Base Salary Deferral Election and/or an Incentive Award Deferral
Election providing for the deferral of a stipulated percentage of Base Salary
and/or Incentive Award to be earned during the next Plan Year and which, but for
such deferral election, would be paid to the Participant. If the Participant
fails to deliver a new Base Salary Deferral Election prior to the commencement
of the new Plan Year, no Base Salary Deferral will be in effect during the new
Plan Year.

 

  (c) Investment Election Prior to July 1, 2001. A Participant shall select
whether the amounts to be deferred in accordance with subsection (a) above shall
be invested in shares of Common Stock or shall be invested in an
interest-bearing account. An election as to investment shall be irrevocable with
respect to the amounts subject to the election. Notwithstanding the foregoing,
the Company shall have ultimate discretion in the manner in which actual
deferred amounts shall be invested; the investment selection by a Participant
shall be tracked in the Participant’s Account in the manner described in Article
5.

 

  (d) Investment Election as of July 1, 2001 and Thereafter. Effective as of
July 1, 2001, a Participant shall select whether to invest his or her deferred
amounts in shares of Common Stock or investment funds that are made available by
Committee for such investment election; provided, however, that the Company
shall have ultimate discretion in the manner in which actual deferred amounts
shall be invested. The selection of the investment of deferred amounts credited
to a Participant’s Account prior to July 1, 2001 as described in Subsection
(c) shall no longer be treated as irrevocable; provided, however, that the
frequency with which a Participant may elect to change investments of amounts
credited to his or her Account shall be established by the Committee. The
investment selection by a Participant shall be tracked in the Participant’s
Account in the manner described in Article 5.

 

  (e) Special Distribution Election. Notwithstanding anything herein to the
contrary, in connection with the amendment and restatement of this Plan, and as
permitted under § 409A, each Participant shall be given the opportunity to
submit an election prior to December 5, 2008, to receive a special payout with
respect to all or less than all of his or her Account balance to the extent that
such balances are vested (the “Special Distribution Election”). The amount
designated for early distribution pursuant to the Special Distribution Election
shall be payable in a lump sum in February, 2009. Such Special Distribution
Election shall not be subject to the three-year deferral requirement provided
under Section 6.3(a) hereof. If no Special Distribution Election form is timely
submitted for Plan Year 2008, the Participant’s existing deferral election shall
remain unchanged.

 

5.2 Commencement of Deferrals. An Incentive Award or Base Salary shall be
deferred under this Plan beginning with the amount of Incentive Award or Base
Salary that is earned in the first pay period which begins after a Participant’s
cumulative Incentive Award and Base Salary payments equal the Compensation
Minimum for the Plan Year to which the deferral relates.

 

Page 7



--------------------------------------------------------------------------------

5.3 Computation of Deferred Amount Shares. The amounts deferred under
Section 5.1 that are to be invested in shares of Common Stock shall be converted
to Deferred Amount Shares. The number of Deferred Amount Shares with respect to
deferred amounts shall be determined by dividing (i) the amount deferred
pursuant to Section 5.1 as of the Compensation Conversion Date, by (ii) the Fair
Market Value of a share of Common Stock as of the Compensation Conversion Date.

 

5.4 Crediting of Deferred Amount Shares. The number of Deferred Amount Shares
computed in accordance with Section 5.3 shall be credited to each Participant’s
Account as of the Compensation Conversion Date.

 

5.5 Computation of Matching Contribution. No Matching Contribution Shares have
been credited with respect to any Plan Year that begins on or after January 1,
2001. However, the Committee reserves the right, in its sole discretion, to make
a Matching Contribution in cash or such other form as it determines, or, in
future Plan Years, to reinstate the use of Matching Contribution Shares. The
Matching Contribution to be credited to a Participant’s Account in connection
with a Matching Contribution, if any, shall be determined by the Committee in
its sole discretion.

 

5.6 Crediting of Matching Contribution. The Matching Contribution computed in
accordance with Section 5.5 shall be credited to each Participant’s Account as
of the last day of the Plan Year to which the Matching Contribution relates.

 

5.6 Payment of Dividends on Performance Shares. A Participant shall receive
Dividends that are payable with respect to Performance Shares which have been
credited to such Participant’s Account as of the applicable Dividend Date. Such
Dividends shall be payable in accordance with the Participant’s election for his
or her Account.

 

5.7 Deferred Amounts Invested in Investment Fund(s) and Crediting of Earnings on
such Deferred Amounts. Any amounts that a Participant has selected to invest in
the investment fund(s) made available pursuant to Section 5.1(d) shall be
credited with earnings (gains or losses) based on the results of such investment
fund(s) at such times as determined by the Committee. No Matching Contribution
Shares will be credited to deferred amounts elected to be invested initially in
accordance with this Section 5.7.

 

5.8

Participants’ Accounts. The Company will establish a separate bookkeeping
account for each Participant. A Participant’s Account will be credited with:
(i) the number of Deferred Amount Shares determined under Sections 5.3 and 5.4;
(ii) the Matching Contribution determined under Section 5.5, if any; and
(iii) the value of any amounts that a Participant has selected to invest in the
investment fund(s), together with any investment fund(s) earnings (gains or
losses) credited to such deferred amounts. All amounts credited to each Account
are credited solely for accounting and computational

 

Page 8



--------------------------------------------------------------------------------

 

purposes. The amounts credited to the Accounts are at all times the assets of
the Company subject to the claims of the Company’s general creditors.
Participants shall not have any right to receive any amounts credited to their
Accounts until such time as determined under Articles 6 and 7 of the Plan.
Statements shall be sent at least annually to Participants showing the number of
Deferred Amount Shares, Matching Contribution Shares, if any, and investment
fund(s) amounts, credited to his or her Accounts.

Article 6. Payment of Performance Shares and Deferred Amounts

 

6.1 Election Regarding Timing of Payment of Deferred Amount Shares.

 

  (a) Initial Election. Each Participant shall elect on his Deferral Election to
receive payment of the aggregate of the Deferred Amount Shares calculated with
respect to the relevant Incentive Award or Base Salary on a specified date that
is no earlier than the end of the Forfeiture Period to which Matching
Contribution Shares, if any, are subject which are credited with respect to such
Deferred Amount Shares. The Deferred Amount Shares subject to this initial
election shall be considered fully vested and not subject to forfeiture.

 

  (b) Subsequent Elections. A Participant may elect to delay the timing of any
distribution with respect to Deferred Amount Shares. Such subsequent election
shall not take effect for at least twelve (12) months after it is made, and the
first payment with respect to such subsequent election must be deferred for at
least five (5) years from the date such payment would otherwise have been made.
Further, any subsequent election may not be made less than twelve (12) months
prior to the date of the scheduled payment to which it relates. The Deferred
Amount Shares subject to any election under this subsection (b) shall be
considered fully vested and not subject to forfeiture.

Notwithstanding the elections described above, a Participant shall receive any
Deferred Amount Shares credited to his or her Account in accordance with the
provisions of Article 7.

 

6.2 Election Regarding Timing of Payment of Matching Contribution Shares.

 

  (a) Initial Election. Each Participant shall elect on his Deferral Election to
receive payment of the aggregate Matching Contribution Shares, if any,
calculated with respect to the Plan Year to which the Deferral Election relates
on a specified date, but in no event shall such specified payment date be
earlier than the end of the Forfeiture Period. The Matching Contribution Shares
subject to this initial election shall be subject to forfeiture during the
Forfeiture Period, unless otherwise payable in accordance with Article 7.

 

  (b)

Subsequent Elections. A Participant may elect to delay the timing of any
distribution with respect to Matching Contribution Shares. Such subsequent
election shall not

 

Page 9



--------------------------------------------------------------------------------

 

take effect for at least twelve (12) months after it is made, and the first
payment with respect to such subsequent election must be deferred for at least
five (5) years from the date such payment would otherwise have been made.
Further, any subsequent election may not be made less than twelve (12) months
prior to the date of the scheduled payment to which it relates. Matching
Contribution Shares the payment of which is extended in accordance with this
subsection (b) shall be considered fully vested and no longer subject to any
forfeiture.

Notwithstanding the elections described above, a Participant shall receive any
Matching Contribution Shares credited to his or her Account in accordance with
the provisions of Article 7.

 

6.3 Election Regarding Timing of Payment of Deferrals Invested in Investment
Funds.

 

  (a) Initial Election. Each Participant shall elect on his Deferral Election to
receive payment of the aggregate deferred amounts invested in available
investment fund(s) in accordance with Section 5.8 on a specified date that is no
earlier than three years after the Plan Year in which the amounts were initially
deferred (without regard to any earnings credited thereafter). These amounts
subject to this initial election shall be considered fully vested and not
subject to forfeiture.

 

  (b) Subsequent Elections. A Participant may elect to delay the timing of any
distribution with respect to deferred amounts invested in available investment
fund(s) in accordance with Section 5.8. Such subsequent election shall not take
effect for at least twelve (12) months after it is made, and the first payment
with respect to such subsequent election must be deferred for at least five
(5) years from the date such payment would otherwise have been made. Further,
any subsequent election may not be made less than twelve (12) months prior to
the date of the scheduled payment to which it relates. The deferred amounts (and
earnings) subject to any election under this subsection (b) shall be considered
fully vested and not subject to forfeiture.

Notwithstanding the election described above, a Participant shall receive any
deferred amounts that are credited to his or her Account in accordance with the
provisions of Article 7.

 

6.4 Payment Election and Investment Selection. The initial election (or
subsequent election) with respect to the timing of payment by a Participant
pursuant to Section 6.1, 6.2 or 6.3, as the case may be, shall apply to all
amounts subject to such election, regardless of whether the Participant changes,
pursuant to Section 5.1(d), the investment in which the deferred amounts were
initially invested.

 

6.5 Form of Payment. All whole Performance Shares credited to a Participant’s
Account will be paid in a single lump sum payment of shares of Common Stock of
the Company. Any fractional Performance Shares shall be paid in cash. All
deferred amounts plus earnings (gains or losses) credited to such Account that
have been invested in available investment fund(s) and not converted to
Performance Shares shall be paid in a lump sum in cash.

 

Page 10



--------------------------------------------------------------------------------

6.6 Payment Recipient. All amounts payable under this Plan shall be paid to the
appropriate Participant; provided, however, that a payment made on account of
the Participant’s death shall be paid to the Participant’s beneficiary. For
purposes of this Plan, a Participant may, by written instruction during the
Participant’s lifetime on a form prescribed by the Committee, designate one or
more primary beneficiaries to receive the amount payable hereunder following the
Participant’s death, and may designate the proportions in which such
beneficiaries are to receive such payments. A Participant may change such
designations from time to time, and the last written designation returned to the
appropriate individual in Human Resources and available to the Committee prior
to the Participant’s death shall control. If a Participant fails to designate a
beneficiary, or if no designated beneficiary survives the Participant, payment
shall be made by the Committee, in its sole discretion, in the following order
of priority:

 

  (a) to the Participant’s surviving spouse, or if none;

 

  (b) to the Participant’s children, per stirpes, or if none;

 

  (c) to the Participant’s estate.

A beneficiary designation shall not be considered effective unless made on a
form prescribed by the Committee, returned to the appropriate individual in
Human Resources and available to the Committee.

Article 7. Effect of Certain Events on Distribution of Accounts

 

7.1 Matching Contribution Forfeited. Except as described in Section 7.2, a
Participant who separates from employment with the Controlled Group for any
reason prior to the completion of the applicable Forfeiture Period shall forfeit
any Matching Contribution that relates to such Forfeiture Period.
Notwithstanding the preceding sentences, the Committee in its sole discretion
may determine that it is in the best interests of the Company to pay such
forfeited Matching Contribution to the Participant.

 

7.2 Matching Contribution not Forfeited in Certain Circumstances.
Notwithstanding the provisions of Section 7.1, a Participant who: (a) separates
from employment with the Controlled Group on or after the Participant’s Normal
Retirement Date; or (b) involuntarily separates from such employment on account
of death or Disability, shall receive all Matching Contributions credited to his
Account as of the separation date, regardless of whether the Forfeiture Period
has been satisfied with respect to such Matching Contribution.

 

Page 11



--------------------------------------------------------------------------------

A Participant who separates from employment with the Controlled Group for any
reason after satisfying the Forfeiture Period with respect to a Matching
Contribution shall receive such Matching Contribution credited to his Account.

 

7.3 Deferred Amount Shares Never Forfeited. A Participant who separates from
employment with the Company for any reason shall receive all Deferred Amount
Shares credited to his Accounts as of the separation date. The preceding
sentence shall apply with respect to any Deferred Amount Shares that are
subsequently invested in investment fund(s) made available under Section 5.1(d).

 

7.4 Deferred Amounts Invested in Available Investment Fund(s) and Credited With
Earnings Never Forfeited. A Participant who separates from employment with the
Company for any reason shall receive all deferred amounts that have been
invested in available investment fund(s) and credited with earnings (gains or
losses) in accordance with Section 5.8 which are credited to such Participant’s
Account as of the separation date; provided, however, that Matching Contribution
Shares subsequently reinvested in Investment Fund(s) shall be governed by the
provisions of Sections 7.1 and 7.2.

 

7.5

Time of Payment. All payments under Sections 7.1, 7.2, 7.3 and 7.4 shall be made
upon the earlier of (i) the scheduled payment date elected by the Participant on
his or her Deferral Election, or (ii) on the first payroll date scheduled for
the seventh (7th) month following the date of the Participant’s Separation from
Service. Notwithstanding the above, the effect of each subsequent election under
Section 6.1, 6.2 or 6.3 shall be to delay the payment date under clause
(ii) above by five years with respect to amounts for which the subsequent
election applies. Payments shall be made pursuant to Section 6.5 to the
appropriate individual according to Section 6.6.

Article 8. Limitation of Rights

 

8.1 Limitation of Rights. Nothing in this Plan shall be construed:

 

  (a) To give any Participant any right to receive an Incentive Award or to be
awarded Performance Shares, other than in accordance with the provisions of this
Plan;

 

  (b) To limit in any way the right of the Company to terminate a Participant’s
employment with the Company at any time; or

 

  (c) To evidence any agreement or understanding, expressed or implied, that the
Company will employ a Participant in any particular capacity or for any
particular remuneration.

Article 9. Duration of Plan

 

9.1 Duration of Plan. The Plan shall remain in effect until terminated by the
Company in accordance with Article 10.

 

Page 12



--------------------------------------------------------------------------------

Article 10. Amendment, Modification and Termination of Plan

 

10.1 Amendment, Modification, and Termination of Plan. The Committee may at any
time terminate the Plan, and from time to time, may amend or modify it (with
respect to both Grandfathered Amounts and Nongrandfathered Amounts); provided,
however, that except as set forth below, any action that is not a change to an
administrative practice under the Plan, shall not adversely affect any right or
obligation with respect to any Performance Shares or deferred amounts credited
to a Participant’s Account as of the effective date of the termination,
amendment or modification, unless the Participant consents to such change.

Notwithstanding the foregoing, the Committee may, without the Participants’
consent, amend or modify the Plan in any manner that the Committee deems
necessary or appropriate in order to comply with, or to preserve the intended
tax deferral purposes of the Plan under, applicable laws, regulations or orders,
or any changes thereto or judicial or administrative interpretations thereof.

Upon termination of the Plan, the amounts credited to the Participant’s Accounts
upon such termination shall become fully vested and shall be paid in a lump sum;
provided that such termination and payment comply with the requirements for plan
terminations under § 409A.

Article 11. Alienation

 

11.1 Alienation. No benefit provided by this Plan shall be transferable by the
Participant except on the Participant’s death, as provided in this Plan. No
right or benefit under this Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge. Any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge any right or benefit under
this Plan shall be void. No right or benefit under this Plan shall, in any
manner, be liable for or subject to any debts, contracts, liabilities or torts
of the person entitled to the right or benefit. If any Participant becomes
bankrupt or attempts to anticipate, alienate, assign, pledge, sell, encumber or
charge any right or benefit under this Plan, then the right or benefit shall, in
the discretion of the Committee, cease. In that event, the Company may hold or
apply the right or benefit, or any part of the right or benefit, for the benefit
of the Participant, his or her spouse, children, or dependents, the beneficiary
or any of them, in the manner or in the proportion that the Committee shall deem
proper, in his sole discretion, but is not required to do so.

Article 12. Tax Withholding

 

12.1 Tax Withholding. An individual who receives payment of a Grandfathered
Amount or a Nongrandfathered Amount from the Plan shall pay to the Company, or
make arrangements satisfactory to the Committee, regarding the payment of any
federal, state or local taxes of any kind required by law to be withheld with
respect to such payment.

 

Page 13



--------------------------------------------------------------------------------

The individual shall make such payment or arrangement no later than the date as
of which he is scheduled to receive such payment. The obligations of the Company
under the Plan shall be conditioned on such payment or arrangement and the
Company, to the extent permitted by law, shall have the right to deduct any such
taxes from any distribution of any kind otherwise due to the individual
(provided however that the amount payable before the application of such
deduction shall be reported to the appropriate taxing authority as a taxable
payment, to the extent that it would have been reported had there been no
deduction). Unless otherwise determined by the Committee, any withholding
obligation of the Company on amounts received under the Plan may be settled with
shares of Common Stock that are part of the distribution that gives rise to the
withholding requirement.

Article 13. Authority to Establish Trust

 

13.1 Trust. The Company may establish, by the execution of a Trust agreement
with one or more trustees, a Trust that, if established, is intended to be
maintained as a “grantor trust” under Section 677 of the Code. The assets of the
Trust will be held, invested and disposed of by the trustee, in accordance with
the terms of the Trust, for the exclusive purpose of providing benefits for
Participants and their beneficiaries. Notwithstanding any provision of the Plan
or the Trust to the contrary, the assets of the Trust shall at all times be
subject to the claims of the Company’s general creditors in the event of
insolvency or bankruptcy.

 

13.2 Contributions and Expenses. The Company, from time to time, may make
contributions to the Trust (if and when established). All amounts payable under
the Plan and expenses chargeable to the Plan, to the extent not paid directly by
the Company, shall be paid from the Trust.

 

13.3 Trustee Duties. The powers, duties and responsibilities of the trustee
shall be as set forth in the Trust and nothing contained in the Plan, either
expressly or by implication, shall impose any additional powers, duties or
responsibilities upon the Trustee.

 

13.4 Reversion to the Company. The Company shall have no beneficial interest in
the Trust and no part of the Trust shall ever revert or be repaid to the
Company, directly or indirectly, except as otherwise provided in Section 13.1
above or in the Trust Agreement.

 

13.5 Plan Not Funded. Notwithstanding the provisions of this Article, the
obligation of the Company to make payments under the Plan constitutes nothing
more than the unsecured promise of the Company to make such payments. Until
benefits are distributed in accordance with Article 6 or 7, all property and
rights associated with deferred amounts under the Plan shall remain solely the
property and rights of the Company subject only to claims of the Company’s
general creditors.

 

Page 14



--------------------------------------------------------------------------------

Article 14. Successor Organization

 

14.1 Successor Company. In the event of a merger, consolidation, combination or
reorganization involving the Company and any other entity or corporation, the
Company shall require the succeeding or continuing business entity after such
merger, consolidation, combination or reorganization, to assume the obligations
of the Company under this Plan.

 

14.2 Share Adjustment. If the number of outstanding shares of Common Stock is
changed as a result of recapitalization, merger, consolidation, or other
reorganization of the Company, the number of Performance Shares credited to a
Participant’s Account shall be appropriately and equitably adjusted on the same
basis.

Article 15. Governing Law

 

15.1 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Tennessee except to
the extent superseded by federal law.

Article 16. Miscellaneous

 

16.1 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

16.2 Notification of Addresses. Each Participant and each beneficiary shall file
with the Committee, from time to time, in writing, the post office address of
the Participant, the post office address of each beneficiary, and each change of
post office address. Any communication, statement or notice addressed to the
last post office address filed with the Committee (or if no such address was
filed with the Committee, then to the last post office address of the
Participant or beneficiary as shown on the Company’s records) shall be binding
on the Participant and each beneficiary for all purposes of the Plan and neither
the Committee nor the Company shall be obliged to search for or ascertain the
whereabouts of any Participant or beneficiary.

 

16.3 Bonding. The Committee and all agents and advisors employed by it shall not
be required to be bonded.

Article 17. Effective Date

 

17.1 Effective Date. The Plan shall be effective as of January 1, 2000, as
amended effective as of July 1, 2001, and as further amended and restated
effective as of January 1, 2009, except as specifically provided otherwise.

 

Page 15